Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sharu Bey, a federal prisoner, appeals the district court’s orders denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2013) petition and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pau-peris, we affirm for the reasons stated by the district court. Bey v. Warden Gerri Levister, No. 5:12-hc-02266-FL (E.D.N.C. Jan. 24 & May 31, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.